Citation Nr: 0934832	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  95-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1959 to 
October 1979, including service in Vietnam from December 1969 
to December 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision. 

The Board remanded this matter in May 1997, in September 
2003, and again in September 2007 for further development.


FINDINGS OF FACT

1.  The evidence of record corroborates the Veteran's 
assertion that while in Vietnam his base was attacked on 
multiple occasions by rockets and mortars.

2.  The Veteran has been diagnosed with PTSD based on the 
rocket and mortar attacks.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD the 
evidence must satisfy three basic elements.  There must be 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f). 

The Veteran asserts that he has PTSD as a result of his time 
in Vietnam. 

A review of the Veteran's claims file reveals that he has had 
a long history of psychiatric treatment, which has resulted 
in several psychiatric disabilities being diagnosed 
throughout the course of his appeal, including major 
depressive disorder and PTSD.  For example, the Veteran was 
hospitalized in 1992, 1994, and 1997 for major depression; 
and in a 1994 discharge summary report PTSD was noted by 
history.

At a VA examination in May 1992, the examiner stated that 
sufficient material did not surface to support a PTSD 
diagnosis, and a depressive reaction was the only diagnosis 
recorded.  However, at a VA examination performed in August 
1998 the Veteran was diagnosed with PTSD, chronic, major 
depressive disorder, and alcohol dependence, sustained full 
remission.

In January 2007, a letter was received from the VA trauma 
Recovery Program indicating that the Veteran met the criteria 
for combat related PTSD.  The letter indicated that the 
Veteran endorsed items in all three PTSD symptom clusters.

Treatment records also show that the Veteran has been 
receiving treatment for PTSD for a number of years.  For 
example, in an August 1998 letter, a readjustment counseling 
therapist wrote to indicate that the Veteran had been 
receiving treatment for PTSD at the Vet Center for the 
previous six years.  Finally, as will be discussed in more 
detail below, the Veteran was once again diagnosed with PTSD 
by two VA examiners in May 2009.  As such, it is clear that 
the Veteran is currently diagnosed with PTSD.

The next step is to determine whether the diagnosis is based 
on an in-service stressor.  The regulations provide that if 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

In this case, there is no evidence that the Veteran engaged 
in combat.  As such, the Veteran's reported stressors must be 
corroborated.  As was noted in the Board's September 2007 
remand, the Veteran listed 5 specific stressors in an 
attachment to a statement he submitted in July 1992, but none 
of the stressors were able to be corroborated.  However, in a 
number of subsequent statements, the Veteran indicated that 
the air base where he was stationed in Vietnam (Phan Rang) 
was continually under attack.  He also reported that that the 
air base where he was stationed in Vietnam was always under 
mortar fire at a May 1992 VA examination and he has submitted 
several statements detailing his daily fear of mortar fire.

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court of 
Appeals for Veterans Claims (Court) held that a Veteran only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure, and that 
corroboration of every detail is not required.  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  As such, 
records from the Department of the Army received in April 
2003 which documented several attacks on Phan Rang Air Base 
during the Veteran's tour in Vietnam.  Additionally, the 
"Chronology of Significant Attacks January 1969-July 1971" 
documented multiple attacks on May 3, 1970 at Phan Rang Air 
Base; and service records indicated that the Veteran served 
at Phan Rang during the Veteran's time there.  As such, it 
was conceded in the Board's September 2007 remand that the 
Veteran's allegations of personal exposure to mortar attack 
at Phan Rang were considered to have been sufficiently 
verified. 

The Board then concluded that because a stressor had been 
corroborated (but several other stressors had not), a VA 
examination was necessary to determine whether the 
corroborated stressor was of sufficient impact to support a 
diagnosis of PTSD. The Veteran's claim was accordingly 
remanded.

The Veteran underwent a VA examination in January 2009 at 
which he was interviewed by two VA examiners.  The examiners 
were given detailed instructions to determine whether the 
Veteran had PTSD; and, if so, whether such a diagnosis was 
based on the corroborated stressor.  Following an examination 
of the Veteran and a comprehensive review of his claims file, 
the examiners diagnosed the Veteran with PTSD and opined that 
the Veteran did appear to meet the criteria for PTSD related 
to an in-service stressor of rocket and mortar fire at Phan 
Rang Air base.  It was explained that the Veteran reported 
re-experiencing symptoms regarding this stressor, including 
intrusive memories, flashbacks, and nightmares.  The Veteran 
also reported avoidance symptoms for this stressor, as he 
made efforts to avoid talking about it or situations that 
would make him remember it.  Both examiners concurred on the 
assessment that the Veteran had PTSD as a result of his 
exposure to repeated rocket attacks.  

It was acknowledged that the Veteran also met the criteria 
for major depressive disorder; but, the examiners concluded 
that the depression was neither directly related to nor 
caused by his PTSD.  Additionally it was noted that the 
Veteran did have some vestigial symptoms of PTSD from 
childhood abuse, but the examiners were in concurrence that 
this trauma did not appear to play a significant part in his 
current symptoms and that the stressor of rocket attacks was 
sufficient to cause his current PTSD related symptomatology.  

Nevertheless, the RO concluded that the additional 
information was necessary to separate the impacts of PTSD and 
depression, and a second examination was provided in May 
2009.  The examiner concluded that the Veteran's depression 
was unrelated to either his time in service or to his PTSD.

The RO then denied the Veteran's claim asserting that the 
evidence failed to show a confirmed diagnosis of PTSD or an 
acquired psychiatric disorder that would permit a finding of 
service connection.

As noted above, service connection for PTSD requires: 1) 
medical evidence diagnosing PTSD; 2) a link, established by 
medical evidence, between current symptoms of PTSD and an in-
service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  
     
The Board had previously conceded the third prong in its 
September 2007 remand, noting that the Veteran's stressor had 
been corroborated.  The Board then remanded for a VA 
examination of the Veteran, and a review of the January 2009 
examination report shows that the Veteran was in fact 
diagnosed with PTSD by not one, but by two separate VA 
examiners.  As such, the first prong was satisfied.  The 
examiners then indicated that the corroborated stressor was 
sufficient to support the diagnosis of PTSD; thereby 
satisfying the second prong.  At this point, all the criteria 
for service connection for PTSD had been met.

However, for reasons unknown to the Board, the RO then 
obtained an additional medical opinion of record in May 2009.  
Regardless, this opinion does nothing to diminish the Board's 
conclusion that the Veteran has satisfied the criteria for 
service connection for PTSD.

As such, the Board finds that the criteria for service 
connection for PTSD have been met, and the Veteran's claim is 
granted.  

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).





ORDER

Service connection for PTSD is granted.  .




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


